DETAILED ACTION
This action is responsive to claims filed 8 June 2020.
Claims 1-14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 8 June 2020 and 3 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 or 8. Specifically, the prior art of record fails to disclose a service advertisement message (SAM) being received in a network protocol data unit (NPDU) as us as User Data in ordered combination with all the other features of at least any one of the independent claims.
Du et al. (US 2016/0037483 hereinafter DU) and Lecit Consulting SRL: "ISO 16460" ETSI draft; European Telecommunications Standards Institute, Sophia-Antipolis, France, Architecture and Cross-Layer, April 5, 2016, pages 1-54, XP014270570 (previously made of record were found to be the closest prior art to the claimed invention. Du discloses a first device accessing a first channel and receiving a second SAM including service information (Figs. 3 and 4, ¶¶ 114, 118, 129, 145, 150 and 158). Lecit discloses an NPDU including an N-Header, T-Header and Body (§ 4 at pp. 3-12) and SAMs including service information and channel information (§ 5 and pp. 13-29).
However, neither Du nor Lecit disclose an NPDU or equivalent comprising the SAM, let alone the NPDU comprising the SAM in its Body field as user data. Other related prior art, as provided below, likewise fail to disclose this matter. No prior art alone or in reasonable combination was found for disclosing this matter in the context of all of the other limitations included in the independent claims.
Thus, at least independent claims 1 and 8 are allowed over the prior art of record. Dependent claims 2-7 and 9-14 are likewise allowed for at least the same reasons, because they depend on claims 1 or 8. Therefore, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du et al. (US 2016/0037483) – relevant for the reasons provided above;
Furr et al. (US 10,003,660) – Fig. 2 and related description disclose a packet including various headers and service related information;
Kim (US 7,394,775) – Fig. 12 and related description disclose user equipment receiving TSI field values, mapping information and MBMS service multiplexing information;
Relan et al. (US 2015/0134851) – Fig. 3 and related description disclose a packet including network/MAC headers and transport headers including geotagging headers;
Lee et al. (US 2005/0185608) – Fig. 6 and related description disclose MAC headers;
Tidemann et al. (US 11,150,218) - Fig. 5 and related description disclose a device receiving a data message and then receiving service data based on the data message;
Roesch et al. (US 8,578,002) – Fig. 10 and related description disclose processing a transmitted packet comprising various protocol fields;
Yang (CN 107493254 A) – the Abstract discloses processing TCP messages;
Wang et al. (WO 2015/180046) – the Abstract discloses protocol stack adaptation;
Tidemann et al. (WO 2021/086462) – Figs. 3, 5, 8 and related description disclose a device receiving a data message and then receiving service data based on the data message;
Lin et al. (WO 2020/042986) – the Abstract discloses a multi-hop data transmission method and apparatus; and
Choi et al. (KR 20140129086 A) – the Abstract discloses a service period setting method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Thomas R Cairns/Primary Examiner, Art Unit 2468